
	
		II
		112th CONGRESS
		1st Session
		S. 1990
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 14, 2011
			Mr. Lieberman (for
			 himself, Mr. Blumenthal,
			 Ms. Collins, Mr. Burr, Mr.
			 Akaka, Mr. Tester, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Transportation Security
		  Administration to comply with the Uniformed Services Employment and
		  Reemployment Rights Act.
	
	
		1.Applicability of the Uniformed Services
			 Employment and Reemployment Rights Act to the Transportation Security
			 Administration
			(a)In generalSection 111(d) of the Aviation and
			 Transportation Security Act (49 U.S.C. 44935 note; Public Law 107–71) is
			 amended—
				(1)by striking Notwithstanding
			 and inserting the following:
					
						(1)General authorityExcept as provided in paragraph (2), and
				notwithstanding
						;
				and
				(2)by adding at the end the following:
					
						(2)Uniformed services employment and
				reemployment rights actIn
				carrying out the functions authorized under paragraph (1), the Under Secretary
				shall be subject to the provisions set forth in chapter 43 of title 38, United
				States
				Code.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date that is 270 days after the date of
			 the enactment of this Act.
			
